Case 1:20-cv-20385-CMA Document 40 Entered on FLSD Docket 06/11/2020 Page 1 of 6




                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF FLORIDA

                      CASE NO. 20-20385-CIV-ALTONAGA/REID
                               (06-20758-CR-ALTONAGA)


  ROY BELFAST,

        Movant,

  v.

  UNITED STATES OF AMERICA,

        Respondent.
                                      /


         MOTION OF FEDERAL PUBLIC DEFENDER TO WITHDRAW
       AS APPOINTED COUNSEL BASED ON CONFLICT OF INTEREST

        The Office of the Federal Public Defender, appointed counsel for movant Roy

  Belfast, respectfully moves to withdraw as counsel for Mr. Belfast in the instant 28

  U.S.C. § 2255 proceeding.    In support of this request, undersigned counsel states as

  follows:

        1.     Mr. Belfast, is currently incarcerated and serving a term of

  imprisonment of 1164 months.       Crim.DE 618:3.       He was convicted, inter alia, of

  violations of 18 U.S.C. § 924(o) and (c).   Id. at 1.

        2.     Mr. Belfast was previously represented by the Office of the Federal

  Public Defender at trial, Crim.DE 5, on direct appeal before the United States Court

  of Appeals for the Eleventh Circuit, Crim.DE 632, and in a previous 28 U.S.C. § 2255

  proceeding, Crim.DE 678.
Case 1:20-cv-20385-CMA Document 40 Entered on FLSD Docket 06/11/2020 Page 2 of 6




        3.     Mr. Belfast has also filed in this Court a number of postconviction

  motions pro se.   See, e.g., Crim.DE 655; Crim.DE 716; Crim.DE 724; Crim.DE 729.

        4.     On January 28, 2020, Mr. Belfast filed a pro se § 2255 motion in this

  Court and supporting memorandum of law.           Crim.DE 740; DE 1; DE 3.        A day

  earlier, he filed a pro se application for leave to file a second or successive § 2255

  motion in the Eleventh Circuit. DE 8:10-202. In both his motion and memorandum

  to this Court, as well as his application to the Eleventh Circuit, Mr. Belfast

  challenged his § 924(o) and (c) convictions as invalid in light of United States v Davis,

  139 S. Ct. 2319 (2019). DE 1; DE 8 at 16-17, 36-41. And in both the pleadings to

  this Court and application to the court of appeals, he also raised a number of

  additional claims. See DE1; DE 3; DE 8 at 4.

        5.     On February 19, 2020, Mr. Belfast moved this Court pro se for

  appointment of counsel to represent him in the instant § 2255 proceeding,

  Crim.DE 741, but the Court denied the motion, Crim.DE 742.

        6.     On February 26, 2020, the Eleventh Circuit granted Mr. Belfast’s pro se

  application as to his Davis claim, and denied it as to his other claims. DE 8 at 7-8.

        7.     After the Eleventh Circuit granted Mr. Belfast’s application for leave to

  file a second or successive § 2255 motion, Mr. Belfast contacted the Office of the

  Federal Public Defender and asked the Federal Public Defender to move for

  appointment as his counsel in the instant proceeding.

        8.     Mr. Belfast’s case was assigned to undersigned counsel and, on

  March 10, 2020, undersigned counsel filed a motion for appointment of the Federal
                                          2
Case 1:20-cv-20385-CMA Document 40 Entered on FLSD Docket 06/11/2020 Page 3 of 6




  Public Defender to represent Mr. Belfast in the instant proceeding. DE 9.

        9.     On March 16, 2020, Magistrate Judge Reid granted the motion,

  appointed the Federal Public Defender, and set a briefing schedule. DE 13.

        10.    The appointment order required undersigned counsel to file a

  memorandum of law in support of Mr. Belfast’s pro se § 2255 motion. Id.            The

  appointment order specifically stated that the Court would not consider any claims

  other than Mr. Belfast’s Davis claim, because “[t]he Eleventh Circuit has limited

  Movant’s successive application to his Davis-based claim.” Id. (“[N]o other claims

  may be considered”).

        11.    On April 10, 2020, Mr. Belfast filed a pro se Notice to the Court on Letter

  Sent to Attorney of Record Based Upon Formal Record to Have Critical Issues

  Litigated. DE 30. In this pro se Notice, Mr. Belfast notified the Court that he was

  “submitting a letter to” undersigned counsel “requesting issues be raised critical to

  the proceeding. If issue is not briefed before this court will lead to a Miscarriage of

  Justice and fundamentally unfair review which would violate ‘Due Process.’” Id.

  at 1-2. The Notice requested that undersigned counsel raise in the memorandum of

  law other issues in addition to the Davis claim.       See id. at 23-35.   Mr. Belfast

  attached to the Notice, inter alia, letters he sent to Federal Public Defender Michael

  Caruso, and FPD Chief of Appeals Bernardo Lopez, complaining of counsel’s

  representation of him. See id. at 44-45, 47-48.

        12.    On April 30, 2020, undersigned counsel timely filed the memorandum of

  law required by the Court’s order.         DE 32.      Consistent with this Court’s
                                             3
Case 1:20-cv-20385-CMA Document 40 Entered on FLSD Docket 06/11/2020 Page 4 of 6




  appointment order, the memorandum argued only that Mr. Belfast’s § 924(o) and (c)

  convictions should be vacated as unconstitutional in light of Davis. Id. The same

  day, the Court issued an order requiring the government to show cause why Mr.

  Belfast’s § 2255 motion should not be granted. DE 33.

        13.    On May 20, 2020, the government filed its response to Mr. Belfast’s

  § 2255 motion. DE 37.

        14.    On May 26, 2020, undersigned counsel filed a motion for extension of

  time to reply to the government’s response. DE 38. The Court granted the motion

  the same day. DE 39. The reply is now due on June 26, 2020. Id.

        15.    Mr. Belfast has since sent a certified letter to undersigned counsel,

  Federal Public Defender Michael Caruso, and others, asserting that it is a conflict of

  interest for undersigned counsel to remain as counsel of record, that he will pursue

  legal recourse against her, and that she has acted in bad faith.

        16.    Accordingly, a conflict of interest exists and the Office of the Federal

  Public Defender is unable to represent the defendant. See Rules Regulating the

  Florida Bar, Rule 4-1.7(a)(2) (Conflict of Interest) (“a lawyer must not represent a

  client if – there is a substantial risk that the representation of 1 or more clients will

  be materially limited by the lawyer’s responsibilities to another client, a former client

  or a third person or by a personal interest of the lawyer.”); id., Comment (“If such a

  conflict arises after representation has been undertaken the lawyer should withdraw

  from representation.”).


                                             4
Case 1:20-cv-20385-CMA Document 40 Entered on FLSD Docket 06/11/2020 Page 5 of 6




        17.   The current mailing address for Mr. Belfast is:

              Mr. Roy Belfast, Jr.
              Reg. No. 76556-004
              USP Lee
              P.O. Box 305
              Jonesville, VA 24263


                              RELIEF REQUESTED

        WHEREFORE, undersigned counsel respectfully requests that the Office of

  the Federal Public Defender be allowed to withdraw as appointed counsel in this

  matter.


                                              Respectfully submitted,

                                              MICHAEL CARUSO
                                              FEDERAL PUBLIC DEFENDER

                                        By:    s/Janice L. Bergmann
                                              Janice L. Bergmann
                                              Assistant Federal Public Defender
                                              Court Assigned No. A5500685
                                              One E. Broward Boulevard, Suite 1100
                                              Fort Lauderdale, Florida 33301
                                              (954) 356-7436
                                              (954) 356-7556 (fax)
                                              Janice_Bergmann@fd.org




                                          5
Case 1:20-cv-20385-CMA Document 40 Entered on FLSD Docket 06/11/2020 Page 6 of 6




                          CERTIFICATE OF SERVICE

        I HEREBY certify that on June 11, 2020, I electronically filed the foregoing

  document with the Clerk of the Court using CM/ECF.           I also certify that the

  foregoing document is being served this day on all counsel of record via transmission

  of Notices of Electronic Filing generated by CM/ECF or in some other authorized

  manner for those counsel or parties who are not authorized to receive electronically

  Notices of Electronic Filing.

                                                     s/Janice L. Bergmann
                                                      Janice L. Bergmann




                                           6
